ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim amendments dated 10 January 2022 are sufficient to overcome the objection to claim 1.

Claim Rejections - 35 USC § 112
The claim amendments dated 10 January 2022 are sufficient to overcome the rejection of Claim 1 under 35 U.S.C. 112(a).
Claim 4 has been canceled, and thus the 112(a) rejection of claim 4 is rendered moot.

Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive.
Applicant provides arguments against the rejection of claim 3 using TSUMURAYA (US 20180071987 A1).  Applicant states that TSUMURAYA fails to teach “a controller….., and controls the cutting device to remove the melt bead when the height 
Examiner respectfully asserts that TSUMURAYA teaches in ¶0121 (the very end) that when the thickness, which applicant equates to height in their invention, is too high, the decision unit (172) can either reduce the amount of supply of the powder material or it is possible to perform the correction by cutting off the error amount with the cutting unit (15).  Thus, examiner is of the opinion that even if only ¶0121 was considered for the argued limitation, that TSUMURAYA teaches that there are two methods to account for a layer of over-tolerance height of material.

Applicant also argues that the interpretation of TSUMURAYA is self-contradictory, in that the apparatus/system claim is a 102, while in the method claim a 103 rejection is presented for the limitations regarding “height”.
This difference between the rejections is based on the statutory category of the two claims.  The system claim requires devices/systems that are capable of performing the claimed functions (measuring height, cutting, 3-D printing) and the systems of TSUMURAYA are explained in the rejection as being interpreted as capable of performing the claimed functions.  

Applicant provides remarks against the rejection of claim 1 under 35 U.S.C. 103, specifically regarding the MORI (US 20180065208 A1) reference.  Applicant appears to assert that MORI is not combinable because the process of MORI (subtracting) is difference from the removal of a melt bead by a cutting robot.
Examiner respectfully asserts that the purpose of introducing MORI was not to say that the machine of MORI was going to be performing the claimed method steps, but that MORI provides a teaching of using an articulated robot arm (on a gantry) for performing 3-D printing and subtractive machining techniques.  TSUMURAYA/ENGEL/CARBONE are relied upon for the method steps of the process.  The claim limitations regarding the robot arm or tip arm state that the arm enables the welding torch and metal processing tool to be at any position with respect to the layer, which functionality the robot arm of MORI enables.  TSUMURAYA already teaches a gantry system that the cutting device is movable on, so combining a robot arm with the gantry is the intention the rejection.
Applicant further states that “the proposed modification of Tsumuraya based on the teaching of Mori will most likely render Tsumuraya unsatisfactory for its intended purpose (such modification is improper in view of MPEP 2143. 01. V). Moreover, the proposed modification will result in a change in the principle of operation of Tsumuraya (such modification is improper in view of MPEP 2143. 01). Furthermore, there is no reasonable expectation of success in modifying Tsumuraya based on Mori (MPEP 2143. 02).”, yet does not include 

Applicant provides remarks against the rejection of claim 1 under 35 U.S.C. 103, specifically regarding the MORI (US 20180065208 A1) reference.  Applicant appears to assert that MORI does not teach the claimed limitations because MORI fails to teach or suggest two robots.
Examiner respectfully asserts that TSUMURAYA is relied upon for teaching separate systems for the claimed welding and cutting devices.  The application/combination of the MORI reference was intended to provide a teaching that using articulated robot arms with 3-D printing and subtractive machining systems was known in the art and that the use of them was motivated by a relevant rationale.  MORI Figure 6 provides a teaching that various tools used in the process can be attached to the end of the articulated robot arm.  The cutting tool of TSUMURAYA is a movable device (interpreted as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 January 2022